Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (US 5,094,316).
             Regarding claim 1,  Rosen, according to Figs. 1-4, discloses a speaker system (see Fig. 2-4), comprising:
             a first linear array of speakers (speakers 50, column 4, lines 41-45, as first linear array speakers) arranged side by side (see speaker cabinet 46 located adjacent to first end 22, column 2, lines 49-61, and when the cabinet 46 is provided with several speakers 50, column 4, lines 41-42, the several speakers 50 must be arranged side by side in linear array in the cabinet 46 formed along support member 16);
              a second linear array of speakers (speakers 50, column 4, lines 41-45, as first linear array speakers) arranged side by side (see speaker cabinet 46 located adjacent to second end 24, column 2, lines 49-61, and when the cabinet 46 is provided with several speakers 50, column 4, lines 41-42, the several speakers 50 must be arranged side by side in linear array in the cabinet 46 formed along support member 16);
           a housing encasing a backside of the first and second linear array of speakers (see member 16 in Fig. 3 and 4 including cabinets 46 as a housing encasing a backside of the linear array of speakers 50); wherein the first and second linear array of speakers (speakers in cabinet 46 adjacent to first end 21 and speakers 50 in cabinet 46 adjacent to second end 22) are respective arranged on opposite sides (see speakers in cabinet 46 adjacent to first end 21 and speakers 50 in cabinet 46 adjacent to second end 22 are arranged on opposite sides)  of a middle of the housing 16 (see middle section with connecting rods 56) such that front sides of each speakers (50) in the first and second linear array of speakers are collectively aligned in the same plane (see Fig. 3 or 4 which shows  the front sides of each speakers (50) in the first and second linear array of speakers are collectively aligned in the same curved plane of support member 16); and
             a pipe-mounting clamp (see attachments 38 as a  pipe-mounting clamp) coupled to the housing (see attachments 38 provided at the ends  22 and 24 of the member 16, column 3, lines 19-37), for mounting the speaker system (10) to a surface (surface of bar 20,  column 3, lines 34-37).
             Regarding claim 2, see Fig. 4 which discloses the speaker system (10) further comprising a control panel (means 88) having a user interface (see control means 91 to control the lights or disc/cassette player to play sound or voice communication means for verbally communication as user interface, column 5, lines 2-15) facing in a same direction as the front sides of the speakers (50).
             Regarding claim 3, see Fig. 3 or 4 which shows the pipe-mounting clamp is one of two pipe-mounting clamps (38) that are coupled to opposing lateral sides (22, 24) of the housing (see attachments 38 coupled to the opposing lateral sides 22 and 24 of the member 16,  column 3, lines 19-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ho et al. (US20130301861) or Lee et al. (US20050045777) in view of Cotta et al. (US 20130329413).
              Regarding claim 1, 
              Ho at al., according to Figs. 1-8, discloses a speaker system comprising: 
              a first linear array of speakers arranged side by side (see speakers 107 in  sound bar segment 101 shown in Fig. 1 or 2 as a first  linear array of speakers arranged side by side);
              a second linear array of speaker arranged side by side (see speakers 107 in  sound bar segment 105 shown in Fig. 1 or 2 as a second linear array of speakers arranged side by side);
               a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107); wherein the first  linear array of speakers (speakers 107 in segment 101) and the second linear array of speaker (speakers 107 in segment 105) are respectively arranged on opposite sides of a midline (see segment 103 in Fig. 1 or see midline shown in Fig. 4, view 403, as a midline) and such that the front sides of each of the speakers (speakers 107) in the first and second linear arrays of the speakers (speakers 107 in segments 101 and 105) are collectively aligned in the same plane (see speakers 107 are arranged in segments 101 and 105 shown in Fig. 1); and
            a mounting device (211) coupled to the housing for the mounting the speakers system to a surface (see hanging slot 211 in Fig. 1 at back view 207).
            Lee et al., according to Figs. 1-3, discloses a speaker system (see Figs. 1 and 3) comprising: 
            a first linear array of speakers arranged side by side (see pair of speakers 42 on right side shown in Fig. 3A as a first linear array of speakers arranged side by side);
            a second linear array of speakers arranged side by side (see pair of speakers 42 on left side shown in Fig. 3A as a second linear array of speakers arranged side by side);
           a housing (see unit 12 to enclose speakers 42 as the housing) encasing a backside of the linear array of speakers (see Fig. 3C  which shows unit 12 to encase a backside of the linear array of speakers 42); wherein, the first  linear array of speakers (pair of speakers 42 on right side) and the second linear array of speaker (pair of the speakers 42 in the left side) are respectively arranged on opposite sides of a midline (see pair of speakers 42 on right side and pair of speaker on the left side are arranged on opposite sides of a  midline as show in Fig. 3A) and such that the front sides of each of the speakers (speakers 42) in the first and second linear arrays of the speakers (see pair of speakers 42 on the right side and left side) are collectively aligned in the same plane (see speakers 42 are arranged in the same plane as shown in Fig. 3A); and
            a mounting device (see mounting bracket 14) coupled to the housing for the mounting the speakers system to a surface (see mounting bracket 14 shown in Fig. 1 for mounting the speaker system to a surface as shown in Fig. 1 or 2B).
            However, neither Ho et al. nor Lee et al. teaches the use of a pipe-mounting clamp as the mounting device c  for mounting the speaker system, as recited in claim 1.
            Cotta et al., according to Figs. 1-12, in order to provide a mounting system with sufficient stability or easily to move the elongated housing along the length of a support structure (paragraphs 0002, 0010 and 0011), teaches the use of: a pipe-mounting clamp (see mounting mean 48 in Figs. 1-8) comprising an upper part (56) and a lower part (54) coupled to the housing (32) for mounting the housing to a surface.     
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify either the speaker system of Ho et al. or Lee et al. by using the pipe-mounting clamp  taught by Cotta et al. as the mounting device for holding the speaker housing or speaker system to the surface. 
           The motivation for this modification is to obtain an alternative speaker system being capable of mounting the speaker housing or speaker system to different sizes of pipe/tubular surface with sufficient stability or easier adjustment. 
            Regarding claim 2, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811) having a user interface (see control elements such as channel up/down; volume up/down, stereo effects and/or woofer effects) facing in a same direction as the front sides of the speakers (see paragraphs 0040 and 0042).
             Regarding claim 3, see mounting mean 48 in Fig. 1 of Cotta et al. as  the pipe-mounting clamp that is one of  two pipe-mounting clamps (48) coupled to opposing lateral sides of the housing (see Fig. 1 which shows two mounting means 48 coupled to opposing lateral sides of the housing 32).       
            Regarding claim 5, see Fig. 3B of Lee et al.  which discloses the use of each of speakers comprising a diameter of 4 inches or less (see paragraph 0026 of Lee et al. which discloses the use of the speaker 40 has a width within  the range of 3 inches to 12 inches, and thus the speaker having the diameter of 4 inches or less, recited in this claim,  would read on the speaker 40 having the width within  the range of 3 inches to 12 inches as disclosed by Lee et al.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta et al. or Lee et al. and Cotta et al., as applied to claims 1 and 3 above, and further in view of Mollaghaffari (UD D697,247).       
           The combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. teaches all of limitations recited in the instant claimed invention (see the rejection applied to claim 1 above) except for the use of a power cord extending from one of the opposing lateral sides of the housing, as recited in this claim 4.
            Mollaghaffari, according to Figs. 1 and 2, teaches the use of a power cord  arranged extending from one of the opposing lateral sides of the housing (see Fig. 1) for connecting the housing to a power source..
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. or Lee et al. modified by Cotta et al.  by providing the power cord extending from one of the opposing lateral sides of the speaker housing based on the teaching of Mollaghaffari in order to connect the speaker system to the power source.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta et al. or Lee et al. and Cotta et al, as applied to claim 1 above, and further in view of Thompson (US 3,927,402) or Eggleston et al. (US20090304194).
            Regarding claim 6,  the combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. teaches all of limitations recited in the instant claimed invention including the speaker system comprising a front side of the speakers (see the rejection applied to claim 1 above) except for the use of light emitting diodes arranged along aside of the speaker system.  
            Thompson, according to Figs. 1 and 2, and Eggleston et al., according to Fig. 1, in order to recognize  virtually operation status of the plurality of speakers,  each teaches the use of light emitting diodes or LEDs arranged  along aside of the speaker system  comprising a front side of the speaker (see light emitting diodes or LEDs 14 in Figs. 1 and 2 of Thompson or see light source such as LED 17 shown in Fig. 1 of Eggleston et al.).
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of either Ho et al. or Lee et al. modified by Cotta et al. by providing a plurality of light emitting diodes or LEDs along aside of the speaker system comprising a front side of the speakers based on the teaching of  either Thompson or Eggleston et al. in order to virtually recognize the operation status of  the speakers observing the light code of the LEDs emitted at the speakers. 
            Regarding claim 15, the modified speaker system of Ho et a. or the modified speaker system of Lee et al, discloses all of limitations of this claimed invention (see the rejection applied to claim 6 above)  except for the use of light emitting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emitting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of obvious variant in light of the LEDs disclosed by Thompson or Eggleston et al or a matter of design choice to one having ordinary skill in the art because, as disclosed by Thompson or Eggleston et al., the plurality of light emitting diodes with different brightness or colors can be used for visually observing to determine the status operation of the speakers (column 3, lines 32-45 of Thompson or see paragraph 0041 of Eggleston et al.), and thus, using red, green and blue light emitting diodes to provide different brightness or colors is not considered as an ordinary matter of the invention, but just  a matter of obvious variant in light of the LEDs of Thompson or Eggleston et al. or a matter of design choice to one having ordinary skill in the art at the time the invention was effectively filed. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified speaker system of Ho et al or the modified speaker system of Lee et al. by choosing the light emitting diodes of different colors including red, green and blue light emitting diodes for emitting different brightness or colors so that they can be visually observed for determining the status operation  the speakers, and such modification would be an obvious matter of design choice or obvious variant within the skill of the art at the time the invention was effectively filed.

Claims 7-10, 14,  24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Ho et al. (US20130301861) in view of Cotta, SR. et al. (US 20130329413) or Lee et al. (US 20050045777) in view of Cotta, SR. et al. (US 20130329413) and further in view of Mollaghaffari (UD D697,247).       
           Regarding claim 7,  Ho at al., according to Figs. 1-8, discloses a speaker system comprising: 
           a linear array of speakers (see speakers 107 shown in Fig. 1 or 2 as the linear array of speakers);
           a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107); and 
           a mounting device (211) coupled to the housing for the mounting the speakers system to a surface (see hanging slot 211 in Fig. 1 at back view 207).
            Lee et al., according to Figs. 1-3, discloses a speaker system (see Figs. 1 and 3) comprising: 
           a linear array of speakers (see speakers 42 shown in Fig. 3A or Fig. 3B as the linear array of speakers);
           a housing (see unit 12 to enclose speakers 42 as the housing) encasing a backside of the linear array of speakers (see Fig. 3C which shows unit 12 to encase a backside of the linear array of speakers 42); and 
            a mounting device (see mounting bracket 14) coupled to the housing for the mounting the speakers system to a surface (see mounting bracket 14 shown in Fig. 1 for mounting the speaker system to a surface as shown in Fig. 1 or 2B).
           However, neither Ho et al. nor Lee et al. discloses the use of mounting brackets arranged along opposing lateral surfaces of the housing as the mounting device for mounting the speaker system to a surface, as recited in claim 7.
            Cotta et al., according to Figs. 1-4, in order to provide a mounting system with sufficient stability or easy to move the elongated housing along the length of a support structure (paragraphs 0002, 0010 and 0011), teaches the use of a mounting brackets (see mounting assemblies 44 and 46 in Fig. 1 as the mounting bracket) arranged long opposing lateral surfaces of the housing (18) for mounting a system (10) to a surface.     
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify either the speaker system of  either Ho et al. or Lee et al. by providing the mounting brackets arranged along opposing lateral surfaces of the housing taught by Cotta et al., as the mounting device for holding the speaker housing or speaker system to the surface. 
            The motivation for this modification is to obtain an alternative speaker system being capable of mounting the speaker housing or speaker system to the different sizes of pipe/tubular surface with sufficient stability or easier adjustment.
            However, the combination of Ho et al.  and Cotta et al. or the combination of Lee et al and Cotta et al. fails to teach the use of a power cord extending from one of the opposing lateral sides  of the housing, wherein the power cord is coupled to the housing such that a casing of the power cord external to the housing is in contact with an external surface of the speaker system that is parallel with the opposing lateral side of the housing from which power cord extends, as further recited in this claim 7.
            Mollaghaffari, according to Figs. 1, 2, 5 and 7, teaches the use of a power cord (see Fig. 1) arranged extending from one of the opposing lateral sides  of the housing (see power cord shown in Fig. 5 or 6 which is arranged extending from one of the opposing lateral sides  of the housing), wherein the power cord (see power cord in Fig. 1, 5 or 7) is coupled to the housing such that a casing of the power cord external to the housing is in contact with an external surface of the speaker system that is parallel with the opposing lateral side of the housing from which power cord extends


extending directly from one of the opposing lateral surfaces of the housing (see power cord shown in Fig. 1 5 or 7 which is coupled to the housing such that a casing of the power cord external to the housing is in contact with an external surface of the speaker system that is parallel with the opposing lateral side of the housing from which power cord extends, see Fig. 2) for connecting the housing to a power source..
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. or Lee et al. modified by Cotta et al.  by providing the power cord extending from one of the opposing lateral sides of the speaker housing based on the teaching of Mollaghaffari in order to connect the speaker system to the power source.
           Regarding claim 8, see Fig. 1 and details in Fig. 3 or 4 of Cotta et al. which discloses the mounting brackets (42 and 46) that are pipe-mounting clamps.
            Regarding claim 9, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811 to control channel up/down; volume up/down, stereo effects and/or woofer effects) arranged along a side of the speaker system comprising a front sides of the linear array speakers (see paragraphs 0040 and 0042).
            Regarding claim 10,  see Fig. 3B of Lee et al.  which discloses the use of each of speakers comprising a diameter of 4 inches or less (see paragraph 0026 of Lee et al. which discloses the use of the speaker 40 has a width within  the range of 3 inches to 12 inches, and thus the speaker having the diameter of 4 inches or less, recited in this claim,  would read on the speaker 40 having the width within  the range of 3 inches to 12 inches as disclosed by Lee et al.
             Regarding claim 14, see Figs. 1, 3 and 4 of  Cotta et al. which discloses the mounting brackets having two engaging members 54 and 56 which are allowed the user to rotate or adjust the mounting bracket to a desired degree ( paragraph 0052) which is capably to include 180 degree as recited in this claim due to the use of  360 degree clamping engagement of the upper and lower engaging members 54 and 56.
             Regarding claim 24, see the rejection applied to claim 7 above, and further see Fig. 2 of  Mollaghaffari which also discloses a casing of the power cord comprising external surface of the housing extends from a coupling point of the power cord (see broken line shown in  Fig. 2)  with the opposing lateral side of the housing in a direction that is aligned with the length of the housing (see Fig. 5 or 7).
             Regarding claim 25, see the rejection applied to claim 8 above.

Claims 11-13, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., Cotta et al. and Mollaghaffari, in combination,  or Lee et al., Cotta et al. and Mollaghaffari, in combination, as applied to claim 7 and further in view of Thompson (US 3,927,402) or Eggleston et al. (US20090304194).
             Regarding claim 11, the combination of Ho et al., Cotta, SR. et al. and Mollaghaffari or the combination of Lee et al., Cotta, SR. et al. and Mollaghaffari, each  teaches all of limitations recited in the instant claimed invention including the modified speaker system comprising a front side of the linear array of speakers (see the rejection applied to claim 7 above) except for the use of light emitting diodes arranged along aside of the speaker system.  
            Thompson, according to Figs. 1 and 2, and Eggleston et al., according to Fig. 1, in order to recognize  virtually operation status of the plurality of speakers,  each teaches the use of light emitting diodes or LEDs arranged  along aside of the speaker system  comprising a front side of the speaker (see light emitting diodes or LEDs 14 in Figs. 1 and 2 of Thompson or see light source such as LED 17 shown in Fig. 1 of Eggleston et al.).
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified speaker system of either Ho et al. or Lee et al. by providing a plurality of light emitting diodes or LEDs along aside of the speaker system comprising a front side of the speakers based on the teaching of  either Thompson or Eggleston et al. in order to virtually recognize the operation status of  the speakers by observing the light colors of the LEDs emitted at the speakers. 
              Regarding claim 12, see power cord shown in Fig. 1 of Mollaghaffari   which is arranged to connect the system to a power source; therefore, the power cord (power cord shown in Fig. 1) must be inherently included wires connected to deliver power from the power source to power the modified speaker system of either Ho et al. or Lee et which includes the  light emitting diode or LED therein.
              Regarding claim 13, the modified speaker system of Ho et a. or the modified speaker system of Lee et al, discloses all of limitations of this claimed invention (see the rejection applied to claims 11 and 12 above)  except for the use of light emitting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emitting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of obvious variant in light of the LEDs disclosed by Thompson or Eggleston et al or a matter of design choice to one having ordinary skill in the art because, as disclosed by Thompson or Eggleston et al., the plurality of light emitting diodes with different brightness or colors can be used for visually observing to determine the status operation of the speakers (column 3, lines 32-45 of Thompson or see paragraph 0041 of Eggleston et al.), and thus, using red, green and blue light emitting diodes to provide different brightness or colors is not considered as an ordinary matter of the invention, but just  a matter of obvious variant in light of the LEDs of Thompson or Eggleston et al. or a matter of design choice to one having ordinary skill in the art at the time the invention was effectively filed. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified speaker system of Ho et al or the modified speaker system of Lee et al. by choosing the light emitting diodes of different colors including red, green and blue light emitting diodes for emitting different brightness or colors so that they can be visually observed for determining the status operation  the speakers, and such modification would be an obvious matter of design choice or obvious variant within the skill of the art at the time the invention was effectively filed.
             Regarding claim 26, see the rejection applied to claim 11 above.
             Regarding claim 27, see the rejection applied to claim 13 above.
                                                              
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive for the following reasons.
            Applicant argues that “Rosen does not teach a speaker system having two linear arrays of speakers respectively arranged on opposing sides of a midline of a housing encasing backsides of the speakers, wherein the front sides of the speakers in each of the first and second linear array of speakers are collectively aligned in the same plane”.  Applicant also argues that “as shown in Figs. 3 and 4 in Rosen, the front sides of speakers 50 on opposing sides of speaker system 10 (i.e., mounted in speaker cabinets 46) are not collectively aligned in the same plane”.
             In response, Applicant’s attention is drawn to Fig. 2-4 which disclose a speaker system  having two linear arrays of speakers respectively arranged on opposing sides of a midline of a housing encasing backsides of the speakers (see several speakers 50 provided in speaker cabinet 46 located adjacent to first end 22, column 2, lines 49-61, as first  linear array of speakers, and see several speakers provided in  speaker cabinet 46 located adjacent to second end 24, column 2, lines 49-61, as a second linear array of speakers. These first and second linear arrays of speakers respectively arranged on opposing sides of a midline (middle section with connecting rods 56) of a housing encasing backsides of the speakers, and  front sides of each speakers (50) in the first and second linear array of speakers are collectively aligned in the same curved plane of support member 16 as shown  Fig. 3 or 4.   It is noted that due to the broadest presentation of the term  “plane” recited in the claim, the curved plane of support member 16 as shown  Fig. 3 or 4 would read on  the plane that the front sides of each speakers (50) in the first and second linear array of speakers are collectively aligned thereon.  Accordingly, Rosen does teach the speaker system having two linear arrays of speakers respectively arranged on opposing sides of a midline of a housing encasing backsides of the speakers, and  wherein the front sides of the speakers in each of the first and second linear array of speakers are collectively aligned in the same plane, as recited in the claim 1.

             In response to applicant’s argument with respect to the 103 rejections, it appears that Applicant keeps relying on limitation not recited in the claim for the purpose of avoiding prior art.   Again, Applicant is noted that the features associated with the mounting of the system to the vehicle or the system gets damage due to the activity of the vehicle upon which applicant relies to overcome the rejection are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, but it is generally considered improper to read limitations that are not recited in the claim, but contained in the specification, for the purpose of avoiding the prior art.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Particularly in this case,             the mounting system disclosed by Cotta is not limited to a mounting surface of a roll bar of a motor vehicle, but it is also adaptable to engaging the mounting surface of a wide variety of different sizes/shapes (other than vehicle) such as tube surface and the like having round surface ... see lines 14-25 of paragraph 0010, and lines 18-32 of paragraph 0011. Therefore, all the problems of the sound bar associated with the activity of the vehicle, which Applicant assumed to be happened, cannot be used or relied upon as the reason to argue that the combination of the cited art including Ho and Cotta to create a speaker system with a pipe mounting clamp coupled to its housing would not have been obvious to one skilled in the art.
             Also,  the claimed inventions as presently recited in claims 1-3 and 5 are not limited to where the speaker system is structurally mounted nor include any structure that is connected with the vehicle; therefore, all the problems of the sound bar associated with the activity of the vehicle as argued by Applicant in the arguments cannot be read into the claims for the purpose of avoiding the prior art nor relied upon as a reason to indicate that the combination of the references are not obvious to one skilled in the art.   
            Further,  Applicant should note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case,  Cotta does teach the use of the pipe mounting clamp that can be mounted to a wide variety of different sizes/shapes (other than vehicle) such as tube surface and the like having round surface ... see lines 14-25 of paragraph 0010, and lines 18-32 of paragraph 0011. Thus, the combination of the references applied in the 103 rejections  are obvious to one skilled in the art.   
              As clearly pointed out in the 103 rejections that the speaker system of Ho et al or Lee et al. each has a mounting device coupled to the housing of  system for mounting the system to a  surface, but the mounting device is not a pipe mounting clamp. Cotta et al., according to Figs. 1-4 or 6-8, teaches or suggests the use of a pipe mounting clamp couple to the housing of a light system for mounting the system to a surface with sufficient stability or easy to move the system along the length of the support structure.  Thus, one of ordinary skill in the art would recognize to modify the mounting device of Ho or Lee by using a pipe mounting clamp as taught by Cotta et al. as the mounting device in order to mount the system to a support structure with sufficient stability or easy to move the system along the length of the support structure. Clearly, the 103 rejection is not based on pick and choose, but  the 103 rejection is established by combining or modifying the teachings of the prior art to produce the claimed invention based the teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore,  one having ordinary skill in the art would immediately consider the combination of teachings of Ho and Cotta or Lee et and Cotta proposed by the Examiner are obvious.  Accordingly, the 103 rejections applied to claims set forth in this Office action are proper, and therefore, this application cannot be replaced in condition for allowance as requested by Applicant.
             Applicant is invited to revisit the examiner’s responses in the last Office action dated 12/09/2021 for further details associated with Applicant’s arguments with respect to the old version of claims that are not related to newly amended claims. 

            Applicant’s arguments with respect to newly amended claim(s) 1, 7 and newly added claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688